           Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 1 of 14



 1 BRADLEY SCHRAGER, ESQ. (SBN 10217)
   DANIEL BRAVO, ESQ. (SBN 13078)
 2 A. JILL GUINGCANGCO, ESQ. (SBN 14717)
   WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
 3 3556 E. Russell Road, 2nd Floor
   Las Vegas, Nevada 89120-2234
 4 Telephone: (702) 341-5200 / Fax: (702) 341-5300
   Email: bschrager@wrslawyers.com
 5 Email: dbravo@wrslawyers.com
   Email: ajg@wrslawyers.com
 6
   Attorneys for Plaintiff
 7
                             UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9

10 JULIE GOODWIN, an individual;                        Case No.:

11                 Plaintiff,
                                                        PLAINTIFF’S COMPLAINT AND JURY
12         vs.                                          DEMAND
13 MATTHEW JOHN, an individual; VALLEY
   INN MOTEL; MVJ CAR WASH &
14 LAUNDROMAT; MV JOHN
   CORPORATION, a Nevada corporation; and
15 Does 1-10, inclusive;

16                 Defendants.

17

18         Plaintiff, JULIE GOODWIN (hereinafter “Plaintiff”), through undersigned counsel,
19 complains and alleges as follows:

20                                        INTRODUCTION
21         1.      This lawsuit is brought by Plaintiff against Defendants, MATTHEW JOHN,
22 VALLEY INN MOTEL, MVJ CAR WASH & LAUNDROMAT, and MV JOHN

23 CORPORATION (hereinafter “Defendants”), to recover unpaid minimum wages, unpaid

24 overtime wages, pre-judgment interest, and reasonable attorneys’ fees and costs arising from

25 Defendants’ willful violations of the Fair Labor Standards Act (hereinafter “FLSA”), 29 U.S.C.

26 § 201, et seq.; Nev. Rev. Stat. (hereinafter “N.R.S.”) §§ 608.016, 608.018, and 608.260; Article

27 15, Section 16 of the Nevada Constitution; and common law.

28

                                                    1
                                 PLAINTIFF’S COMPLAINT AND JURY DEMAND
           Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 2 of 14



 1          2.     Plaintiff regularly works at least one hundred (100) hours per week and is only

 2 paid a flat salary of two-hundred dollars ($200.00) by Defendants per month, regardless of her

 3 hours worked.

 4          3.     Plaintiff is an hourly, non-exempt employee directly employed by Defendants.

 5          4.     Defendants fail to pay Plaintiff minimum wage in violation of federal and state

 6 law.

 7          5.     Plaintiff regularly works more than eight (8) hours during a workday and/or forty

 8 (40) hours during a workweek.

 9          6.     Defendants fail to pay Plaintiff premium overtime wages for hours worked in

10 excess of eight (8) hours during a workday and/or forty (40) hours during a workweek in

11 violation of federal and state law.

12          7.     Plaintiff is further subjected to Defendants’ policy and practice of failing to pay

13 for all hours of work.

14          8.     Accordingly, Plaintiff brings this action to recover all lawfully earned and due

15 wages.

16          9.     Plaintiff seeks a declaration that her rights were violated, an award of unpaid

17 wages, liquidated damages, and an award of attorneys’ fees and costs to make Plaintiff whole for

18 damages she suffered, and to ensure that Plaintiff will not be subjected to Defendants’ illegal
19 conduct in the future.

20                                              PARTIES
21 A.       Plaintiff
22          10.    Plaintiff JULIE GOODWIN is a natural person who is and was a resident of the

23 State of Nevada at all times relevant herein, is employed by Defendants, and works as an hourly,

24 non-exempt employee in Mesquite, Nevada.

25          11.    At all times relevant to this action, Plaintiff is an “employee” of Defendants within

26 the meaning of 29 U.S.C. § 203(e)(1) of the FLSA and N.R.S. § 608.010.

27

28

                                                      2
                                PLAINTIFF’S COMPLAINT AND JURY DEMAND
           Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 3 of 14



 1 B.       Defendants
 2          12.    Plaintiff is informed and believes, and thereon alleges that at all times relevant to

 3 this action, Defendant MATTHEW JOHN is a natural person who is and was a resident of the

 4 State of Arizona, and Defendant MATTHEW JOHN owns and operates the following

 5 establishments: the “VALLEY INN MOTEL” located at 791 W. Mesquite Blvd., Mesquite, NV

 6 89027; and the “MVJ CAR WASH & LAUNDROMAT” located at 799 W. Mesquite Blvd.,

 7 Suite 1, Mesquite, NV 89027 (collectively, the “Establishments”).

 8          13.    Plaintiff is informed and believes, and thereon alleges that at all times relevant to

 9 this action, Defendant VALLEY INN MOTEL was and is conducting business in good standing

10 in the State of Nevada. Upon information and belief, Defendant MATTHEW JOHN owns and

11 operates the “VALLEY INN MOTEL” located at 791 W. Mesquite Blvd., Mesquite, NV 89027.

12          14.    Plaintiff is informed and believes, and thereon alleges that at all times relevant to

13 this action, Defendant MVJ CAR WASH & LAUNDROMAT was and is conducting business in

14 good standing in the State of Nevada. Upon information and belief, Defendant MATTHEW

15 JOHN owns and operates the “MVJ CAR WASH & LAUNDROMAT” located at 799 W.

16 Mesquite Blvd., Suite 1, Mesquite, NV 89027.

17          15.    Plaintiff is informed and believes, and thereon alleges that at all times relevant to

18 this action, Defendant MV JOHN CORPORATION is a Nevada corporation with a registered
19 office address of 263 Sage Way, Mesquite, NV 89027. Upon information and belief, Defendant

20 MATTHEW JOHN is an officer of Defendant MV JOHN CORPORATION.

21          16.    At all times relevant to this action, Defendants are an “employer” within the

22 meaning of 29 U.S.C. § 203(d) of the FLSA and N.R.S. § 608.011.

23          17.    Plaintiff sues fictitious Defendants Does 1 through 10, inclusive, as Plaintiff does

24 not know their true names and/or capacities, and upon ascertainment, will amend the complaint

25 with their true names and capacities. Plaintiff is informed and believes, and on that basis, alleges

26 that each of said fictitiously-named Defendants is responsible in some manner for the

27 occurrences herein alleged, and that Plaintiff’s damages were proximately caused by their

28

                                                      3
                                PLAINTIFF’S COMPLAINT AND JURY DEMAND
            Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 4 of 14



 1 conduct mentioned herein, and each Defendant, including Does 1 through 10, was an agent,

 2 joint-venture, representative, alter ego, and/or employee of the other Defendant, and was acting

 3 both individually and in the course and scope of said relationship at the time of the events herein

 4 alleged, and all aided and abetted the wrongful acts of the others.

 5                                    JURISDICTION AND VENUE
 6          18.     This Court has subject-matter jurisdiction over Plaintiff’s FLSA claim pursuant

 7 to 28 U.S.C. § 1331 because Plaintiff’s claim raises a federal question under 29 U.S.C. § 201, et

 8 seq.

 9          19.     Additionally, this Court has jurisdiction pursuant to 29 U.S.C. § 216(b), which

10 provides that a suit under the FLSA “may be maintained against any employer (including a

11 public agency) … in any Federal or State court of competent jurisdiction.”

12          20.     Supplemental jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1367

13 over the state law claims which are related to the federal claim in this action in that they form

14 part of the same case or controversy.

15          21.     This Court has personal jurisdiction over Defendants because Defendants have

16 purposefully availed themselves of the privileges of conducting activities in the state of Nevada

17 and established minimum contacts sufficient to confer jurisdiction over Defendants, and the

18 assumption of jurisdiction over Defendants will not offend traditional notions of fair play and
19 substantial justice and is consistent with the Constitutional requirements of due process.

20          22.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c) because

21 Defendants employ Plaintiff in this district, and a substantial portion of the events that give rise

22 to Plaintiff’s claims occurred in this district.

23                                     GENERAL ALLEGATIONS
24          23.     Plaintiff incorporates herein by this reference all the paragraphs above in this

25 complaint as though fully set forth herein.

26          24.     Since March 20, 2017, Plaintiff works as the manager, housekeeper, front desk

27 clerk, and maintenance personnel at the VALLEY INN MOTEL and MVJ CAR WASH &

28

                                                       4
                                 PLAINTIFF’S COMPLAINT AND JURY DEMAND
           Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 5 of 14



 1 LAUNDROMAT.

 2          25.     Plaintiff regularly works at least one hundred (100) hours per week at VALLEY

 3 INN MOTEL and MVJ CAR WASH & LAUNDROMAT. Plaintiff’s typical work hours are

 4 7:00 a.m. to approximately 12:00 a.m. every day of the week with no time off.

 5          26.     Plaintiff is paid a flat salary of two-hundred dollars ($200.00) per month by

 6 Defendants. However, out of that two-hundred dollars ($200.00), Plaintiff must purchase

 7 cleaning supplies for use in the Establishments and Plaintiff is not reimbursed for the purchases.

 8          27.     Defendants pay Plaintiff by cash.

 9          28.     Plaintiff’s non-exempt duties include: taking and confirming motel reservations,

10 receiving and checking-in motel guests, cleaning and maintaining the motel premises including

11 all guest rooms and bathrooms, managing day-to-day motel and guest needs, cleaning and

12 maintaining the car wash and laundromat premises, and managing day-to-day laundromat and

13 customer needs.

14          29.     Defendants provide Plaintiff with housing in the form of a two-bedroom unit at

15 the VALLEY INN MOTEL.

16          30.     Upon information and belief, Defendants do not maintain accurate records of the

17 costs incurred in the furnishing of Plaintiff’s two-bedroom unit at the VALLEY INN MOTEL.

18          31.     Defendants fail to pay Plaintiff minimum wage in violation of federal and state
19 law.

20          32.     Plaintiff frequently works over eight (8) hours in a given workday and/or forty

21 (40) hours in a given workweek, and is not paid premium overtime compensation for all hours

22 worked in excess of eight (8) hours per day and/or forty (40) hours per week.

23          33.     Plaintiff regularly performs or has performed routine mental, manual, and/or

24 physical work.

25          34.     At all times relevant to this action, Defendant MATTHEW JOHN makes all

26 employment decisions directly affecting Plaintiff.

27          35.     At all times relevant to this action, Defendant MATTHEW JOHN supervises

28

                                                        5
                                PLAINTIFF’S COMPLAINT AND JURY DEMAND
           Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 6 of 14



 1 Plaintiff and controls the terms and conditions of her employment.

 2          36.    At all times relevant to this action, Defendant MATTHEW JOHN sets Plaintiff’s

 3 work schedule.

 4          37.    At all times relevant to this action, Defendant MATTHEW JOHN exercises the

 5 power to assign Plaintiff tasks and to direct the means of carrying out those tasks.

 6          38.    The FLSA requires Defendants to keep detailed records including, among other

 7 things, the compensation of each employee, the rate of pay for each employee, and the total

 8 hours worked each workday and each workweek. 29 C.F.R. § 516, et seq.

 9          39.    Additionally, N.R.S. § 608.115 requires that “[e]very employer shall establish and

10 maintain records of wages for the benefit of his or her employees, showing for each pay period

11 the following information for each employee … gross wage or salary other compensation of in

12 the form of services or food, housing or clothing; deductions; net cash wage or salary; total hours

13 employed in the pay period by noting the number of hours per day; and date of payment.”

14          40.    Defendants do not provide Plaintiff with paystubs or any type of records of

15 Plaintiff’s wages or hours worked each workday and each workweek.

16            COMMON ENTERPRISE AND JOINT EMPLOYER ALLEGATIONS
17          41.    Plaintiff incorporates herein by this reference all the paragraphs above in this

18 complaint as though fully set forth herein.
19          42.    Defendants MATTHEW JOHN, VALLEY INN MOTEL, MVJ CAR WASH &

20 LAUNDROMAT, and MV JOHN CORPORATION are joint employers of Plaintiff.

21          43.    Under the FLSA, “employer” is defined as “any person acting directly or

22 indirectly in the interest of an employer in relation to an employee. 29 U.S.C. § 203(d).

23          44.    The definition of “employer” under the FLSA is not limited by the common law

24 concept of “employer,” and is to be given an expansive interpretation in order to effectuate the

25 FLSA’s broad remedial purposes. Real v. Driscoll Strawberry Assocs., 603 F.2d 748, 754 (9th

26 Cir. 1979).

27          45.    Congress defined “employee” as “any individual employed by an employer,” 29

28

                                                      6
                                PLAINTIFF’S COMPLAINT AND JURY DEMAND
           Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 7 of 14



 1 U.S.C. § 203(e)(1), describing this language as “the broadest definition that has ever been

 2 included in any one act.” United States v. Rosenwasser, 323 U.S. 360, 363 n.3, 65 S.Ct. 295

 3 (1945) (quoting 81 Cong. Rec. 7657 (1937) (statement of Sen. Hugo Black)); Tony & Susan

 4 Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 300 n.21, 105 S.Ct. 1953 (1985) (same).

 5          46.    The determination of whether an employer-employee relationship exists does not

 6 depend on “isolated factors but rather upon the circumstances of the whole activity.” Rutherford

 7 Food Corp. v. McComb, 331 U.S. 722, 730, 67 S.Ct. 1473, 1477 (1947). The touchstone is

 8 “economic reality.” Goldberg v. Whitaker House Cooperative, Inc., 366 U.S. 28, 33, 81 S.Ct.

 9 933, 936 (1961).

10          47.    Two or more employers may jointly employ someone for purposes of the FLSA.

11 Falk v. Brennan, 414 U.S. 190, 195, 94 S. Ct. 427, 431 (1973).

12          48.    All joint employers are individually responsible for compliance with the FLSA.

13 29 C.F.R. § 791.2(a) (1981).

14          49.    Regulations issued by the Department of Labor give the following examples of

15 joint employment situations:

16                 (2) Where one employer is acting directly or indirectly in the
                   interest of the other employer (or employers) in relation to the
17                 employee; or

18                 (3) Where the employers are not completely disassociated with
                   respect to the employment of a particular employee and may be
19                 deemed to share control of the employee, directly or indirectly, by
                   reason of the fact that one employer controls, is controlled by, or is
20                 under common control with the other employer.

21 29 C.F.R. § 791.2(b) (footnotes omitted).

22          50.    The ultimate question of whether a party is an “employer” is a legal issue.

23 Bonnette v. California Health & Welfare Agency, 704 F.2d 1465, 1469-70 (9th Cir. 1983). The

24 ultimate determination must be based “upon the circumstances of the whole activity.” Id. at 1470

25 (citing Rutherford Food Corp. v. McComb, 331 U.S. 722, 67 S.Ct. 1473, 1477 (1947)).

26          51.    Upon information and belief, Defendants have an agreement in place to share and

27 mutually benefit from the services rendered by Plaintiff.

28

                                                      7
                                PLAINTIFF’S COMPLAINT AND JURY DEMAND
           Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 8 of 14



 1          52.     All Defendants earn revenue and profits from the services performed by Plaintiff.

 2          53.     All Defendants provide supervision, management, control, and/or direction to the

 3 Plaintiff.

 4          54.     The entire business arrangement between Defendants hinges on the services

 5 performed by Plaintiff.

 6          55.     Defendants are collectively engaged in a common enterprise.

 7          56.     Defendant MATTHEW JOHN provides daily oversight and management at the

 8 Establishments.

 9          57.     Defendant MATTHEW JOHN does not utilize any program to process payroll to

10 Plaintiff.

11          58.     Plausibly, all Defendants’ exercise of control, input, and responsibility over the

12 training, structure, and conditions of employment for Plaintiff meets the test for joint employer.

13 See Conde v. Open Door Mktg., LLC, 223 F. Supp. 3d 949, 967 (N.D. Cal. 2017) (finding

14 multiple companies and individual defendants were joint employers of sales and marketing

15 workers).

16          59.     The fact that some Defendants may not have exercised each and every aspect of

17 the test for employer under the law, and may have delegated some of the responsibilities to

18 others, does not alter their status as employer; it merely makes them joint employers. Bonnette,
19 supra at 1470.

20          60.     Whether employers, or joint employers, each Defendant named herein is

21 nevertheless liable for the wage violations pleaded in this complaint. Falk, supra; 29 C.F.R. §

22 791.2(a).

23          61.     The above well-pleaded facts all support Plaintiff’s standing to sue each and every

24 Defendant named herein as a joint employer and seek damages for the alleged violations under a

25 joint employment theory. Conde v. Open Door Mktg., LLC, 223 F. Supp. 3d 949, 966 (N.D. Cal.

26 2017); Haralson v. United Airlines, Inc., 224 F. Supp. 3d 928, 940 (N.D. Cal. 2016).

27

28

                                                      8
                                PLAINTIFF’S COMPLAINT AND JURY DEMAND
           Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 9 of 14



 1                                   FIRST CLAIM FOR RELIEF
 2                    VIOLATION OF THE FAIR LABOR STANDARDS ACT
 3                             FAILURE TO PAY MINIMUM WAGES
 4          62.    Plaintiff incorporates herein by this reference all the paragraphs above in this

 5 complaint as though fully set forth herein.

 6          63.    At all relevant times herein, Plaintiff is entitled to the rights, protections, and

 7 benefits provided under the FLSA, 29 U.S.C. § 201, et seq.

 8          64.    At all times relevant to this action, Defendants are employers under 29 U.S.C. §

 9 203(d) of the FLSA, subject to the provisions of 29 U.S.C. § 201, et seq.

10          65.    Defendants are engaged in interstate commerce, or in the production of goods for

11 commerce, as defined by the FLSA.

12          66.    At all times relevant to this action, Plaintiff is an “employee” of Defendants within

13 the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.

14          67.    At all times relevant to this action, Defendants “suffered or permitted” Plaintiff to

15 work and thus “employ” Plaintiff within the meaning of 29 U.S.C. § 203(g) of the FLSA.

16          68.    Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, an employee must be

17 compensated at a rate of at least $7.25 per hour. This has been the case since July 24, 2009.

18          69.    Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories
19 of employees from federal minimum wage obligations. None of the FLSA exemptions apply to

20 Plaintiff.

21          70.    As alleged herein, Plaintiff is an employee of Defendants and is entitled to the

22 FLSA minimum wage.

23          71.    Defendants fail to pay Plaintiff the federally mandated minimum wage rate.

24          72.    Defendants’ violations of the FLSA are knowing and willful. Defendants know or

25 could have easily known that Plaintiff is a non-exempt employee, and Defendants could have

26 tracked the number of hours Plaintiff works for purposes of paying her minimum wages as

27 required by the FLSA, but Defendants failed to do so.

28

                                                      9
                                PLAINTIFF’S COMPLAINT AND JURY DEMAND
          Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 10 of 14



 1          73.       The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the

 2 Act, Plaintiff is entitled to her unpaid minimum wages, plus an additional equal amount in

 3 liquidated damages (double damages), plus costs and reasonable attorneys’ fees.

 4                                    SECOND CLAIM FOR RELIEF
 5                      VIOLATION OF THE FAIR LABOR STANDARDS ACT
 6                                    FAILURE TO PAY OVERTIME
 7          74.       Plaintiff incorporates herein by this reference all the paragraphs above in this

 8 complaint as though fully set forth herein.

 9          75.       At all relevant times herein, Plaintiff is entitled to the rights, protections, and

10 benefits provided under the FLSA, 29 U.S.C. § 201, et seq.

11          76.       At all times relevant to this action, Defendants are employers under 29 U.S.C. §

12 203(d) of the FLSA, subject to the provisions of 29 U.S.C. § 201, et seq.

13          77.       Defendants are engaged in interstate commerce, or in the production of goods for

14 commerce, as defined by the FLSA.

15          78.       At all times relevant to this action, Plaintiff is an “employee” of Defendants within

16 the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.

17          79.       At all times relevant to this action, Defendants “suffered or permitted” Plaintiff to

18 work and thus “employ” Plaintiff within the meaning of 29 U.S.C. § 203(g) of the FLSA.
19          80.       In workweeks where Plaintiff works forty (40) hours or more, Plaintiff is not paid

20 at the federally mandated rate of 150% of Plaintiff’s regularly hourly wage. 29 U.S.C. § 207.

21          81.       Defendants’ violations of the FLSA are knowing and willful. Defendants know or

22 could have easily known that Plaintiff is a non-exempt employee, and Defendants could have

23 tracked the number of hours Plaintiff works for purposes of paying her overtime wages, but

24 failed to do so.

25          82.       The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the

26 Act, Plaintiff is entitled to her unpaid overtime wages, plus an additional equal amount in

27 liquidated damages (double damages), plus costs and reasonable attorneys’ fees.

28

                                                         10
                                  PLAINTIFF’S COMPLAINT AND JURY DEMAND
          Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 11 of 14



 1                                  THIRD CLAIM FOR RELIEF
 2       VIOLATIONS OF N.R.S. §§ 608.016, 608.050 608.018, 608.019, 608.115, and 608.140
 3    FAILURE TO PAY WAGES, FAILURE TO PROVIDE REST BREAKS, FAILURE TO
 4   MAINTAIN RECORDS, AND FAILURE TO PAY OVERTIME UNDER NEVADA LAW
 5          83.    Plaintiff incorporates herein by this reference all the paragraphs above in this

 6 complaint as though fully set forth herein.

 7          84.    NRS § 608.140 provides that an employee has a private right of action for unpaid

 8 wages.

 9          85.    Plaintiff is entitled to her unpaid wages (minimum wage and overtime wage)

10 pursuant to Nevada’s wage and hour laws, N.R.S. §§ 608.016, 608.018, and 608.260.

11          86.    At all times relevant to this action, Plaintiff is an “employee” of Defendants within

12 the meaning of N.R.S. § 608.010.

13          87.    At all times relevant to this action, Defendants are an “employer” within the

14 meaning of N.R.S. § 608.011.

15          88.    N.R.S. § 608.016 states that an “employer shall pay to the employee wages for

16 each hour the employee works.”

17          89.    By failing to pay Plaintiff for each hour worked, Defendants violated and

18 continue to violate N.R.S. § 608.016.
19          90.    N.R.S. § 608.019 provides “[e]very employer shall authorize and permit all his or

20 her employees to take rest periods, which, insofar as practicable shall be in the middle of each

21 work period. The duration of the rest periods shall be based on the total hours worked daily at the

22 rate of 10 minutes for each 4 hours or major fraction thereof.”

23          91.    Defendants violated and continue to violate N.R.S. § 608.019 by failing to

24 provide Plaintiff with rest breaks.

25          92.    N.R.S. § 608.018 states that an employee must be paid overtime, equal to 1.5

26 times the employee’s regular rate of pay, for all hours worked in excess of forty (40) hours per

27

28

                                                      11
                                PLAINTIFF’S COMPLAINT AND JURY DEMAND
          Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 12 of 14



 1 week or eight (8) hours per day assuming the employee earns less than 1.5 times the Nevada

 2 minimum wages.

 3          93.    By failing to pay Plaintiff for overtime as proscribed by N.R.S. § 608.018 for

 4 hours worked in excess of forty (40) hours per week and/or eight (8) hours per day, Defendants

 5 violated and continue to violate N.R.S. § 608.018.

 6          94.    Additionally, N.R.S. § 608.115 requires that “[e]very employer shall establish and

 7 maintain records of wages for the benefit of his or her employees, showing for each pay period

 8 the following information for each employee … gross wage or salary other compensation of in

 9 the form of services or food, housing or clothing; deductions; net cash wage or salary; total hours

10 employed in the pay period by noting the number of hours per day; and date of payment.”

11          95.    Defendants fail to maintain records for Plaintiff as required by N.R.S. § 608.115.

12          96.    Defendants violated and continue to violate Nevada law, including N.R.S. §§

13 608.016, 608.018, and 608.260 by regularly and repeatedly failing to compensate Plaintiff for the

14 time spent performing services for Defendants, as described in this complaint. As a result,

15 Plaintiff has and will continue to suffer loss of income and other damages. Accordingly, Plaintiff

16 is entitled to recover unpaid wages owed, plus costs, interest, attorneys’ fees, and other

17 appropriate relief under Nevada law.

18                                 FOURTH CLAIM FOR RELIEF
19                       VIOLATION OF THE NEVADA CONSTITUTION
20                             FAILURE TO PAY MINIMUM WAGES
21          97.    Plaintiff re-alleges and incorporates herein by this reference all the paragraphs

22 above in this complaint as though fully set forth herein.

23          98.    The Minimum Wage Amendment sets forth that:

24                 Each employer shall pay a wage to each employee of not less than
                   the hourly rates set forth in this section. The rate shall be five
25                 dollars and fifteen cents ($5.15) per hour worked, if the employer
                   provides health benefits as described herein, or six dollars and
26                 fifteen cents ($6.15) per hour if the employer does not provide
                   such benefits. Offering health benefits within the meaning of this
27                 section shall consist of making health insurance available to the
                   employee for the employee and the employee's dependents at a
28

                                                     12
                                PLAINTIFF’S COMPLAINT AND JURY DEMAND
          Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 13 of 14



 1                 total cost to the employee for premiums of not more than 10
                   percent of the employee's gross taxable income from the employer.
 2                 These rates of wages shall be adjusted by the amount of increases
                   in the federal minimum wage over $5.15 per hour, or, if greater, by
 3                 the cumulative increase in the cost of living.

 4 Nev. Const. art. 15, § 16(A).

 5         99.     Currently, as adjusted and annually announced by the Office of the Labor

 6 Commissioner, the upper-tier minimum wage is $8.25 per hour, and the lower-tier minimum

 7 wage is $7.25. See Press Release, State of Nevada Department of Business and Industry, State of

 8 Nevada Minimum Wage 2019 Annual Bulletin (April 1, 2019).

 9         100.    Defendants do not provide health benefits to Plaintiff, and thus are required to pay

10 the upper-tier minimum wage of $8.25 per hour.

11         101.    Defendants maintain an unlawful policy of not paying for all hours of work in

12 violation of the Minimum Wage Amendment because the true average wage when unpaid work

13 time is calculated falls below the minimum wage levels provided by the Minimum Wage

14 Amendment.

15         102.    Defendants violated and continue to violate the Nevada minimum wage

16 requirement because in many weeks, Plaintiff’s net amount received by Defendants in a pay

17 period, divided over the number of hours for which Plaintiff is entitled to compensation,

18 averaged to below the applicable Nevada minimum wage ($8.25 per hour).
19         103.    Wherefore, Plaintiff demands payment by Defendants at the minimum wage rate

20 for all hours worked during the relevant time period together with attorneys’ fees, costs, and

21 interest as provided by law.

22                                     PRAYER FOR RELIEF
23         WHEREFORE, Plaintiff requests that this Court enter an Order:
24         A.      Declaring the practices here complained of as unlawful under appropriate law;

25         B.      Granting judgment to Plaintiff on her claims of unpaid wages as secured by law,

26 as well as liquidated damages, interest, attorneys’ fees and costs as applicable and appropriate,

27 all in sums according to proof or law;

28

                                                     13
                               PLAINTIFF’S COMPLAINT AND JURY DEMAND
          Case 2:19-cv-01642-APG-DJA Document 1 Filed 09/18/19 Page 14 of 14



 1          C.      Granting damages, including but not limited to punitive, exemplary, and/or

 2 special damages, against Defendants and in favor of Plaintiff; and

 3          D.      Ordering such other relief as the Court may deem necessary and just.

 4                                     JURY TRIAL DEMAND
 5          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

 6 by jury on all issues so triable.

 7          DATED this 18th day of September, 2019.

 8                                           WOLF, RIFKIN, SHAPIRO,
                                             SCHULMAN & RABKIN, LLP
 9

10                                           By:    /s/ Bradley Schrager, Esq.
                                                   BRADLEY SCHRAGER, ESQ. (SBN 10217)
11                                                 DANIEL BRAVO, ESQ. (SBN 13078)
                                                   A. JILL GUINGCANGCO, ESQ. (SBN 14717)
12                                                 3556 E. Russell Road, 2nd Floor
                                                   Las Vegas, Nevada 89120-2234
13                                                 Telephone: (702) 341-5200 / Fax: (702) 341-5300
                                                   Email: bschrager@wrslawyers.com
14                                                 Email: dbravo@wrslawyers.com
                                                   Email: ajg@wrslawyers.com
15
                                                   Attorneys for Plaintiff
16

17

18
19

20

21

22

23

24

25

26

27

28

                                                     14
                                PLAINTIFF’S COMPLAINT AND JURY DEMAND
